DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 27-29 were previously cancelled.
Claims 1, 5, 6, 19, 21, 22, 30, 35, 39 and 44 are amended.
No new claim(s) is/are added.
Claims 1-26 and 30-51 are currently pending for examination.


Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 06/29/2022.

Response to Arguments
Applicant's arguments, filed 06/03/2022, with respect to claims 1, 19, 30, 35, 39 and 44 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5, 7-10, 15-21, 23, 30, 33-39 and 42-51 are rejected under 35 U.S.C. 103 as being unpatentable over Reial et al. (US 2020/0053621 A1) hereinafter “Reial” in view of Zhang et al. (US 2019/0289516 A1) hereinafter “Zhang”.

Regarding claims 1, 19, 30, 35, 39 and 44, Reial discloses Claim 1 of a method of wireless communication performed by a network node (see FIG. 3; see ¶ [0032]), Claim 19 of a method of wireless communication performed by a network node (see FIG. 3; see ¶ [0032]), Claim 30 of a network node for wireless communication (see FIG. 4; see ¶ [0068], a network node), comprising: a memory, and one processor coupled to the memory (see FIG. 4; see ¶ [0068], processor and memory), Claim 35 of a network node for wireless communication (see FIG. 4; see ¶ [0068], a network node), comprising: a memory, and one processor coupled to the memory (see FIG. 4; see ¶ [0068], processor and memory), Claim 39 of a non-transitory computer-readable medium storing one instruction for wireless communication (see FIG. 4; see ¶ [0091], a computer program product), and Claim 44 of a non-transitory computer-readable medium storing one instruction for wireless communication (see FIG. 4; see ¶ [0091], a computer program product), comprising:
determining a mobility state (see FIG. 3; see ¶ [0034], the network node obtains/determines movement status information/mobility state);
determining a communication configuration, selected from a plurality of communication configurations associated with a plurality of mobility states, based at least in part on the mobility state (see FIG. 302; see ¶ [0047-59], the network node activates/determines a mobility procedure based on the movement status information; in addition see ¶ [0051] [0059], there are several alternative to perform Action 302 and after the mobility procedure is activated, in order to see if handover or beam switch is necessary i.e., selected from a plurality of communication configurations).
Reial does not explicitly disclose wherein the selected communication configuration corresponds to a type of beam.
However, Zhang discloses wherein the selected communication configuration corresponds to a type of beam (see ¶ [0088] [0092], using the beam access information (such as a beam type, a beam width or a beam coverage area), determines/selects the configuration information (which is beam configuration information)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide an integrated access and backhauling (IAB) node as taught by Zhang, in the system of Reial, so that it would provide to accurately determine mobility of a terminal and improve beam change performance of the terminal (Zhang: see ¶ [0007]).
Reial in combination with Zhang discloses performing a communication procedure using the selected communication configuration (Reial: see FIG. 3; see ¶ [0061-67], the network node obtains/performs mobility measurement information/communication procedure based on the mobility procedure; in addition see ¶ [0066], after the network node determines that a beam switch or access node handover is to be performed, the handover or beam switch procedure may be performed and Zhang: see ¶ [0093], the network device sends/communicates the configuration information to a terminal).

Regarding claims 2, 20, 36 and 45, the combined system of Reial and Zhang discloses wherein the communication procedure is at least one of: a measurement procedure (Reial: see FIG. 3; see ¶ [0061-63], obtains mobility measurement information/communication procedure).

Regarding claims 5 and 21, the combined system of Reial and Zhang discloses wherein the selected communication configuration is associated with a beam width (Reial: see FIG. 302; see ¶ [0047-59], the network node activates/determines a mobility procedure based on the movement status information and Zhang: see ¶ [0088] [0092], using the beam access information (such as a beam type, a beam width or a beam coverage area), determines/selects the configuration information (which is beam configuration information)).

Regarding claims 7 and 23, the combined system of Reial and Zhang discloses further comprising:
detecting a change to the mobility state (Reial: see FIG. 3; see ¶ [0061], the network node obtains/determines mobility measurement information/mobility state);
determining another communication configuration based at least in part on the change to the mobility state (Reial: see FIG. 3; see ¶ [0065], the network node initiates/determines a serving link change based on the mobility measurement information); and
performing another communication procedure using the other communication configuration (Reial: see FIG. 3; see ¶ [0066], the network node performs a beam switch or access node handover).

Regarding claim 8, the combined system of Reial and Zhang discloses wherein the mobility state is for the network node (Reial: see ¶ [0034], the network node obtains/determines movement status information/mobility state).

Regarding claim 9, the combined system of Reial and Zhang discloses further comprising:
selecting the selected communication configuration based at least in part on signaling received from another network node (Reial: see FIG. 3; see ¶ [0065], the network node initiates/determines a serving link change based on the mobility measurement information).

Regarding claim 10, the combined system of Reial and Zhang discloses further comprising:
autonomously selecting the selected communication configuration (Reial: see ¶ [0047-59], the network node activates/determines a mobility procedure based on the movement status information).

Regarding claim 15, the combined system of Reial and Zhang discloses wherein the selected communication configuration is determined based at least in part on a stored configuration (Reial: see ¶ [0066-67], activating procedure in candidate access nodes or in candidate beams).

Regarding claim 16, the combined system of Reial and Zhang discloses wherein the stored configuration identifies at least one of: the selected communication configuration (Reial: see ¶ [0066-67], activating procedure in candidate access nodes or in candidate beams).

Regarding claim 17, the combined system of Reial and Zhang discloses further comprising:
providing an explicit indication of parameters of the selected communication configuration (Reial: see ¶ [0066-67], determining a beam switch or access node handover is to be performed).

Regarding claim 18, the combined system of Reial and Zhang discloses further comprising:
providing an explicit indication of a mobility state change to indicate that parameters of the selected communication configuration are to be used for the communication procedure (Reial: see ¶ [0066-67], determining a beam switch or access node handover is to be performed).

Regarding claims 33, 37, 42, 46 and 50, the combined system of Reial and Zhang discloses wherein the network node is a base station (Reial: see FIG. 1; see ¶ [0026], eNB).

Regarding claims 34, 43 and 49, the combined system of Reial and Zhang discloses wherein the base station is a central unit (Reial: see FIG. 1; see ¶ [0026], network access node/eNB or any other network access node). 
Regarding claims 38, 47 and 51, the combined system of Reial and Zhang discloses wherein the base station is a distributed unit (Reial: see FIG. 1; see ¶ [0026], network access node/eNB or any other network access node).

Claims 3-4, 31-32 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Reial in view of Zhang further in view of Latheef et al. (US 2021/0259051 A1) hereinafter “Latheef”.

Regarding claims 3, 31, and 40 Reial discloses wherein the network node (see FIG. 4; see ¶ [0032], network node), but does not explicitly disclose as an integrated access and backhauling (IAB) node.
However, Latheef discloses wherein the network node is an integrated access and backhauling (IAB) node (see FIG. 1a; see ¶ [0045], Integrated Access Backhaul (IAB) node).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide an integrated access and backhauling (IAB) node as taught by Latheef, in the combined system of Reial and Zhang, so that it would provide to enable a flexible and very dense deployment of New Radio (NR) cells using the IAB nodes (Latheef: see ¶ [0043], lines 10-11).

Regarding claims 4, 32, and 41 the combined system of Reial, Zhang and Latheef discloses wherein the mobility state is an attribute of the IAB node (Latheef: see ¶ [0075], the assistance may be provided to the IAD node in a form of connected state or idle state mobility parameters/attribute).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reial in view of Zhang further in view of Yoon et al. (US 2019/0158337 A1) hereinafter “Yoon”.

Regarding claims 6 and 22, Reial discloses wherein the selected communication configuration (see FIG. 302; see ¶ [0047-59], the network node activates/determines a mobility procedure based on the movement status information), but does not explicitly disclose a random access channel message window.
However, Yoon discloses wherein the selected communication configuration corresponds to the particular RACH message window, and wherein the particular RACH message window is configured with at least one random access channel opportunity and a configuration of at least one synchronization signal block (see ¶ [0065] [0105] [0112], RACH reception window associated with PRACH opportunity and synchronization signal block).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a random access channel message window as taught by Yoon, in the combined system of Reial and Zhang, so that it would provide to improve overall throughput of a radio communication system (Yoon: see ¶ [0023]).

Claims 11-14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reial in view of Zhang further in view of Yiu et al. (US 2019/0387440 A1) hereinafter “Yiu”.

Regarding claims 11 and 24, Reial does not explicitly disclose transmitting an indication.
However, Yiu discloses transmitting an indication of the selected communication configuration (see FIG. 4; see ¶ [0195], source RAN/network node transmits an early HO request/indication to the target RAN node indicating that the HO is to be a conditional HO).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmitting an indication as taught by Yiu, in the combined system of Reial and Zhang, so that it would provide to increase the reliability of the handover command by transmitting of an early MR  (Yiu: see ¶ [0195], lines 7-8).

Regarding claim 12, the combined system of Reial, Zhang and Yiu discloses wherein the indication is transmitted to at least one of: a target network node (Yiu: see ¶ [0195], transmitting to the target RAN).

Regarding claims 13 and 25, the combined system of Reial, Zhang and Yiu discloses wherein the indication is transmitted before the communication procedure is performed (Yiu: see ¶ [0195], transmitting to the target RAN before transmitting to the UE).

Regarding claims 14 and 26, Reial does not explicitly disclose transmitting an indication.
However, Yiu discloses transmitting an indication of a mobility state change (see ¶ [0061], the cell reselection based on mobility state and see FIG. 4; see ¶ [0195], source RAN/network node transmits an early HO request/indication to the target RAN node indicating that the HO is to be a conditional HO); and
receiving information identifying the selected communication configuration based at least in part on transmitting the indication of the mobility state change (see FIG. 4; see ¶ [0195], the target RAN transmits CHO ACK message to the source RAN).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmitting an indication as taught by Yiu, in the combined system of Reial and Zhang, so that it would provide to increase the reliability of the handover command by transmitting of an early MR (Yiu: see ¶ [0195], lines 7-8).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462